United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
T.S., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Mount Shasta, CA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 08-1682
Issued: December 12, 2008

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On May 27, 2008 appellant filed a timely appeal from a March 24, 2008 merit decision of
the Office of Workers’ Compensation Programs granting her a schedule award. Pursuant to
20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the schedule award decision.
ISSUE
The issue is whether appellant has more than a 10 percent permanent impairment of the
right lower extremity.
FACTUAL HISTORY
On June 21, 2006 appellant, then a 53-year-old regular rural carrier, filed an occupational
disease claim alleging that she aggravated her knee condition stepping out of a vehicle onto her
right foot on June 12, 2006. She also attributed her knee condition to repetitive motion.
Appellant did not stop work. The Office accepted her claim for a temporary aggravation of
localized primary osteoarthritis of the right lower leg and a right knee medial meniscus tear and
lateral meniscus bucket handle tear.

On September 8, 2006 Dr. Stephen O. Berthelsen, a Board-certified orthopedic surgeon,
performed a medial and lateral meniscectomy and cartilage shaving with microfracture of the
medial femoral condyle. He found “extensive tearing of the anterior horn of the lateral
meniscus” and performed a debridement of the medical and lateral meniscus. Appellant returned
to her usual employment following the surgery on December 13, 2006.
An x-ray of the right knee obtained on June 20, 2006 showed degenerative changes in the
mid-tibial plateau and mild patellofemoral osteoarthritis. A magnetic resonance imaging (MRI)
scan study dated July 27, 2006 revealed a tear of the anterior horn of the lateral meniscus, Grade
2 meniscal degeneration, a six millimeter osteochondral abnormality and a partial thickness tear
of the anterior cruciate ligament.
In a report dated March 5, 2007, Dr. Berthelsen diagnosed chronic residual knee pain due
to significant chondromalacia on both the medial and lateral side of the joint. On examination he
found no swelling, instability or loss of sensation with intact sensation and full range of motion.
Dr. Berthelsen stated, “At surgery we noted significant areas of [G]rade [3] chondromalacia and
much broader areas of [G]rade [2] chondromalacia. [Appellant] has a large lateral meniscal tear,
which was resected and a posterior horn tear of the medial meniscus, which was resected.”
Dr. Berthelsen opined that appellant’s condition was permanent and stationary.
On July 19, 2007 appellant filed a claim for a schedule award.1 By letter dated August 2,
2007, the Office referred her to Dr. Ajit S. Garcha, a Board-certified physiatrist, for a second
opinion examination to determine the extent of any permanent impairment. On August 30, 2007
Dr. Garcha discussed appellant’s complaints of intermittent pain in the right lateral calf with
radiation. He found full strength in the lower extremity and intact tone and muscle mass.
Dr. Garcha opined that on examination appellant’s knee was intact except for right fibular head
pain with palpation. He diagnosed right lateral calf pain and status post knee surgery.
Dr. Garcha noted that an electromyogram and nerve conduction study were normal.
On December 19, 2007 an Office medical adviser reviewed the medical evidence and
noted that Dr. Garcha listed normal findings on examination except for pain to palpation of the
right fibular head. He concluded that appellant had a 10 percent permanent impairment of the
right lower extremity due to her partial medial and partial lateral meniscectomy pursuant to
Table 17-33 on page 546 of the American Medical Association, Guides to the Evaluation of
Permanent Impairment, (A.M.A., Guides) (5th ed. 2001). The Office medical adviser found that
she reached maximum medical improvement by August 30, 2007.
By decision dated March 24, 2008, the Office granted appellant a schedule award for a
10 percent permanent impairment of the right lower extremity. The period of the award ran for
28.8 weeks from August 30, 2007 to March 18, 2008.2
1

Appellant retired on disability effective May 11, 2007.

2

On April 4, 2008 appellant requested a review of the written record. On May 27, 2008 she appealed to the
Board. By decision dated August 18, 2008, the hearing representative affirmed the March 24, 2008 decision. The
Board and the Office may not have concurrent jurisdiction over the same issue in a case. Consequently, the
August 18, 2008 decision by the Office is null and void. Douglas E. Billings, 41 ECAB 880 (1990).

2

LEGAL PRECEDENT
The schedule award provision of the Federal Employees’ Compensation Act,3 and its
implementing federal regulation,4 set forth the number of weeks of compensation payable to
employees sustaining permanent impairment from loss, or loss of use, of scheduled members or
functions of the body. However, the Act does not specify the manner in which the percentage of
loss shall be determined. For consistent results and to ensure equal justice under the law for all
claimants, the Office has adopted the A.M.A., Guides (5th ed. 2001) as the uniform standard
applicable to all claimants.5 Office procedures direct the use of the fifth edition of the A.M.A.,
Guides, issued in 2001, for all decisions made after February 1, 2001.6
ANALYSIS
The Office accepted that appellant sustained a temporary aggravation of localized
primary osteoarthritis of the right lower leg and a medial meniscus tear and lateral meniscus
bucket handle tear of the right lower leg. Appellant underwent a medial and lateral
meniscectomy and cartilage shaving with microfracture of the medial femoral condyle.
In a report dated March 5, 2007, Dr. Berthelsen diagnosed chronic residual knee pain
caused by medial and lateral chondromalacia. He found no swelling, instability or loss of
sensation and full range of motion. Dr. Berthelsen opined that appellant’s condition was
permanent and stationary.
In a report dated August 30, 2007, Dr. Garcha noted that appellant complained of
intermittent pain in the right lateral calf with radiation. On examination he found no loss of
strength or muscle mass. Dr. Garcha determined that appellant’s knee showed no abnormalities
other than right fibular head pain with palpation. He diagnosed right lateral calf pain and status
post knee surgery.
On December 19, 2007 an Office medical adviser summarized the medical evidence and
reviewed Dr. Garcha’s normal findings on examination of appellant’s knee except for pain on
palpation of the right fibular head. He properly applied the A.M.A., Guides to Dr. Garcha’s
findings and determined that appellant had a 10 percent permanent impairment of the right lower
extremity due to her partial medial and partial lateral meniscectomy.7 The Office medical
adviser found that she reached maximum medical improvement by August 30, 2007. Appellant
did not submit any evidence supporting that she has more than a 10 percent permanent
impairment of the right lower extremity.
3

5 U.S.C. § 8107.

4

20 C.F.R. § 10.404.

5

Id. at § 10.404(a).

6

Federal (FECA) Procedure Manual, Part 3 -- Medical, Schedule Awards, Chapter 3.700, Exhibit 4 (June 2003).

7

The most specific method of assessing impairment due to meniscectomy is found in Chapter 17.2j of the
A.M.A., Guides. Table 17-33 on page 546 indicates that, when both a partial medial and lateral meniscectomy are
present, the lower extremity impairment is 10 percent.

3

On appeal, appellant contends that the physician who performed her impairment
evaluation did not examine or speak to her. She also asserted that she could not stoop, squat or
kneel with her knee and that it was difficult to sit through theatrical performances. The
calculation of a schedule award, however, does not take into account factors such as
employability or limitations on daily activities.8 Under the Act, the maximum award for an
impairment of the leg is 288 weeks of compensation.9 Appellant’s 10 percent impairment of the
right leg entitled her to 10 percent of 288 weeks or 28.8 weeks of compensation. The medical
evidence does not establish greater impairment.
CONCLUSION
The Board finds that appellant has no more than a 10 percent permanent impairment of
the right lower extremity.
ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated March 24, 2008 is affirmed.
Issued: December 12, 2008
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

8

James A. Castagno, 53 ECAB 417 (2002).

9

5 U.S.C. § 8107(c)(2).

4

